Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the response to the amendment filed 7/28/2022, is a final office action.

Response to Amendment
2.	Claims 1 and 33 are amended to include a number of new limitations. The amendment has overcome the previous rejections to the claims. New rejections to the claims, necessitated by the amendments, are stated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6 and 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 33 recites the limitation "the expected error energy" in lines 10 and 11-12 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 1-6, 29-32 and 34-42 are rejected due to dependence on the independent claims. The dependent claims do not correct this issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-6, 29, 30 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,018,731 in view of Blanz (US 6,907,270) further in view of Gomadam et al (US 2009/0075686). 
	Regarding claims 1 and 33, the reference discloses a device and medium for adding perturbation signals (Claims 1 and 9: modify user symbols based upon the perturbation vector so as to produce perturbed user symbols.) and applying the precoding filter to future transmissions to the multiple transmitting devices (Claims 1 and 9: determining a set of precoders corresponding to fixed times in the delay-time domain.), wherein the perturbation signals minimize the expected error energy of the future transmissions at the multiple transmitting devices (The precoders and perturbed symbols will reduce the errors caused in the transmitter. The precoding will be precoded to compensated for distortion.), and wherein the perturbation signals correspond to one or more perturbation vectors that take values on a coarse lattice in a two-dimensional plane defined by a delay dimension and a Doppler dimension (Claims 1 and 10: estimate a two-dimensional model of a communication channel in a delay-Doppler domain where in the two-dimensional model of the communication channel is a function of time delay and frequency shift; determine a perturbation vector in a delay-time domain.).
	The reference does not disclose a wireless communication method, implementable by a base station, comprising: performing, by the base station, a channel training based on a reception of orthogonal pilots from multiple transmitting devices over a wireless channel, wherein the channel training includes determining a second order statistics of time variations in the wireless channel; constructing, based on the second order statistics, a precoding filter; and applying the precoding filter to future transmissions to the multiple transmitting devices
Blanz discloses a wireless communication method, implementable by a wireless communication apparatus (Figure 5. Column 3, lines 65-67: Figure 5 illustrates a flow diagram of a method of reduced rank channel estimation for a wireless communication system according to one embodiment.), comprising: 
performing channel training at a receiving wireless device based on reception of orthogonal pilots from multiple transmitting device antennas (Figure 1: multiple transmitting device antennas) over a wireless channel (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.); 
wherein the channel training includes determining second order statistics of time variations in the wireless channel (Figure 5: steps 44 and 46. Determine covariance matrix of channels.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method of Blanz into the method and device of the reference. Blanz discloses the training of the components of the system will allow the components to operate properly and this will improve the efficiency and effectiveness of the communication system.
The method and device of the combination of the reference and Blanz does not disclose constructing, based on the second order statistics, a precoding filter and applying the precoding filter to future transmissions to the multiple transmitting devices. Gomadam discloses the precoder 510 of figure 5 receiving feedback. The channel state information generated from the feedback is provided to the precoder generator 511 to shape signals for transmission (paragraph 0035). Paragraph 0035 discloses the transmitter is part of the base station. The set of precoder units forms the precoder 510 (paragraph 0035). Therefore, Gomadam discloses constructing a precoding filter (precoder 510) and applying the precoding filter to future transmissions to the multiple transmitting devices. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the precoder of Gomadam into the system and method of the combination of the reference and Blanz. The precoding will compensate for channel conditions and improve the overall efficiency and effectiveness of the system.
Regarding claims 2 and 34, Blanz discloses wherein the determining second order statistics includes, for each received subframe with orthogonal pilot (Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.), and for each of a plurality of receive antennas, determining an estimate of the wireless channel and computing a covariance matrix of the estimate as a function of time (Figure 5: steps 42, 44 and 46. Produce full dimension channel estimates and determine covariance matrix of channels.).  
Regarding claims 3 and 35, Blanz discloses wherein the estimate of the wireless channel is performed over an entire frequency band (Figure 5: produce full dimension channel estimates. The channels estimates will be measured over some unspecified frequency band (an entire frequency band).).  
Regarding claims 4 and 36, Blanz discloses including implementing the method for each antenna of the multiple transmitting antennas (Figure 5: the process is conducted for all received signals.).  
Regarding claims 5 and 37, Blanz discloses wherein periodicity of occurrence of the orthogonal pilots is greater than an estimated time period over which the estimate of the wireless channel is constant (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal. The pilot signals are sent to estimate the channels and will be sent to ensure the channels are estimated to detect changes in the estimates.).  
Regarding claims 6 and 38, Blanz discloses wherein the determining the second order statistics includes performing principal component analysis in which a number of most dominant eigenvalues of the covariance matrix are used (Column 3, lines 32-48: eigenvalue computation means operative to determine eigenvalues of the set of estimates of the full dimension channel parameters and find any dominant eigenvalues; and channel parameter estimates in response to the dominant eigenvalues.); and using an approximation of the covariance matrix based on the principal component analysis for determining the second order statistics (Column 6, lines 1-14: the process involves first estimating a channel covariance and finding the dominant eigenvalues. By determining the associated eigenvectors which span the channel subspace, the process projects the conventional channel estimate into the channel subspace yielding a reduced rank channel model with reduced estimation errors.).  
Regarding claims 29 and 39, Blanz discloses wherein the number of most dominant eigenvalues is equal to a number of reflectors in the wireless channel (column 10, lines 43-53: the estimated covariance matrix is then ranked at step 26, meaning that the number of dominant eigenvalues is estimated. This determines the number of paths or streams in the channel.).  
Regarding claims 30 and 40, Blanz discloses including computing a mean of the covariance matrix as a function of time (Column 17, lines 44-61: the processor stores the channel parameter estimates in memory 114 so that the estimates may be used to derive the channel covariance matrix averaged over time.).  

5.	Claims 31 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,018,731 in view of Blanz (US 6,907,270) in view of Gomadam et al (US 2009/0075686) further in view of Yang et al (US 2009/0164405).
	Regarding claims 31 and 41, the combination of the reference, Blanz and Gomadam discloses the method and device stated above. The combination does not disclose wherein the covariance matrix is gradually updated over time by removing a first column of a matrix representing the received orthogonal pilots and adding a new column to the matrix and re-computing the covariance matrix after adding the new column. Yang discloses a method of updating a covariance matrix. Paragraph 0051 discloses when a new input sample is received, a new row and column is added to the covariance matrix. Paragraph 0065 discloses discarding a training sample involves deleting a row and a column from the covariance matrix. By constantly updating the covariance matrix, new training signals can be utilized for the most accurate matrix and old training signals can be discarded that do not correspond to present conditions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the reference to combine the teachings of Yang into the device and method of the combination of the reference Blanz and Gomadam.
6.	Claims 32 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,018,731 in view of Blanz (US 6,907,270) in view of Gomadam et al (US 2009/0075686) further in view of Wang et al (US 2018/0351708).
	Regarding claims 32 and 42, the combination of the reference, Blanz and Gomadam discloses the method and device stated above. The combination does not disclose wherein at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots for reception by the receiving wireless device.
	Wang discloses the communication system shown in figures 2 and 6. Wang discloses at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots as shown in figures 1A-1C. Paragraph 0058 also discloses figures 1A-1C show one of such example of orthogonal pilot dimension assignment and non-orthogonal pilot assignment. Further, it is known that pilot signals which are used to estimate channels can be contaminated as a result of re-use of non-orthogonal pilot signals in a multi-cell system. This phenomenon causes inter-cell interference. Therefore, Wang discloses the use of non-orthogonal pilots and other non-orthogonal pilots can also be present in multi-cell systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to include the teaching of Wang into the method and device of the combination of the reference, Blanz and Gomadam to suppress interference to out of cell user terminals as stated in 0002.

7.	Claims 1-6, 29, 30 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,541,734 in view of Blanz (US 6,907,270) further in view of Gomadam et al (US 2009/0075686). 
	Regarding claims 1 and 33, the reference discloses a device and medium for adding perturbation signals (Claims 1 and 10: applying the set of perturbation values to a plurality of user symbols.) and applying the precoding filter to future transmissions to the multiple transmitting devices (Claims 1 and 9: applying the set of precoding values to the plurality of perturbed symbols.), wherein the perturbation signals minimize the expected error energy of the future transmissions at the multiple transmitting devices (The precoders and perturbed symbols will reduce the errors caused in the transmitter. The precoding will be precoded to compensated for distortion.), and wherein the perturbation signals correspond to one or more perturbation vectors that take values on a coarse lattice in a two-dimensional plane defined by a delay dimension and a Doppler dimension (Claims 1 and 10: generate a two-dimensional estimate of a channel wherein the two dimensional estimate is in a delay-Doppler domain that comprises a time delay dimension and a frequency shift dimension.).
	The reference does not disclose a wireless communication method, implementable by a base station, comprising: performing, by the base station, a channel training based on a reception of orthogonal pilots from multiple transmitting devices over a wireless channel, wherein the channel training includes determining a second order statistics of time variations in the wireless channel; constructing, based on the second order statistics, a precoding filter; and applying the precoding filter to future transmissions to the multiple transmitting devices
Blanz discloses a wireless communication method, implementable by a wireless communication apparatus (Figure 5. Column 3, lines 65-67: Figure 5 illustrates a flow diagram of a method of reduced rank channel estimation for a wireless communication system according to one embodiment.), comprising: 
performing channel training at a receiving wireless device based on reception of orthogonal pilots from multiple transmitting device antennas (Figure 1: multiple transmitting device antennas) over a wireless channel (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.); 
wherein the channel training includes determining second order statistics of time variations in the wireless channel (Figure 5: steps 44 and 46. Determine covariance matrix of channels.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method of Blanz into the method and device of the reference. Blanz discloses the training of the components of the system will allow the components to operate properly and this will improve the efficiency and effectiveness of the communication system.
The method and device of the combination of the reference and Blanz does not disclose constructing, based on the second order statistics, a precoding filter and applying the precoding filter to future transmissions to the multiple transmitting devices. Gomadam discloses the precoder 510 of figure 5 receiving feedback. The channel state information generated from the feedback is provided to the precoder generator 511 to shape signals for transmission (paragraph 0035). Paragraph 0035 discloses the transmitter is part of the base station. The set of precoder units forms the precoder 510 (paragraph 0035). Therefore, Gomadam discloses constructing a precoding filter (precoder 510) and applying the precoding filter to future transmissions to the multiple transmitting devices. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the precoder of Gomadam into the system and method of the combination of the reference and Blanz. The precoding will compensate for channel conditions and improve the overall efficiency and effectiveness of the system.
Regarding claims 2 and 34, Blanz discloses wherein the determining second order statistics includes, for each received subframe with orthogonal pilot (Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal.), and for each of a plurality of receive antennas, determining an estimate of the wireless channel and computing a covariance matrix of the estimate as a function of time (Figure 5: steps 42, 44 and 46. Produce full dimension channel estimates and determine covariance matrix of channels.).  
Regarding claims 3 and 35, Blanz discloses wherein the estimate of the wireless channel is performed over an entire frequency band (Figure 5: produce full dimension channel estimates. The channels estimates will be measured over some unspecified frequency band (an entire frequency band).).  
Regarding claims 4 and 36, Blanz discloses including implementing the method for each antenna of the multiple transmitting antennas (Figure 5: the process is conducted for all received signals.).  
Regarding claims 5 and 37, Blanz discloses wherein periodicity of occurrence of the orthogonal pilots is greater than an estimated time period over which the estimate of the wireless channel is constant (Figure 5: steps 42, 44 and 46. Column 8, line 57 to column 9, line 40: Processing elements use known transmitted signals such as pilot signals specific to the transmitter antennas or predetermined training sequences. Column 13, line 66 to column 14, line 2: the pilot segments are made up of segments, each having a duration referred to as the pilot symbol duration over which the pilot signals are orthogonal. The pilot signals are sent to estimate the channels and will be sent to ensure the channels are estimated to detect changes in the estimates.).  
Regarding claims 6 and 38, Blanz discloses wherein the determining the second order statistics includes performing principal component analysis in which a number of most dominant eigenvalues of the covariance matrix are used (Column 3, lines 32-48: eigenvalue computation means operative to determine eigenvalues of the set of estimates of the full dimension channel parameters and find any dominant eigenvalues; and channel parameter estimates in response to the dominant eigenvalues.); and using an approximation of the covariance matrix based on the principal component analysis for determining the second order statistics (Column 6, lines 1-14: the process involves first estimating a channel covariance and finding the dominant eigenvalues. By determining the associated eigenvectors which span the channel subspace, the process projects the conventional channel estimate into the channel subspace yielding a reduced rank channel model with reduced estimation errors.).  
Regarding claims 29 and 39, Blanz discloses wherein the number of most dominant eigenvalues is equal to a number of reflectors in the wireless channel (column 10, lines 43-53: the estimated covariance matrix is then ranked at step 26, meaning that the number of dominant eigenvalues is estimated. This determines the number of paths or streams in the channel.).  
Regarding claims 30 and 40, Blanz discloses including computing a mean of the covariance matrix as a function of time (Column 17, lines 44-61: the processor stores the channel parameter estimates in memory 114 so that the estimates may be used to derive the channel covariance matrix averaged over time.).  

8.	Claims 31 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,541,734 in view of Blanz (US 6,907,270) in view of Gomadam et al (US 2009/0075686) further in view of Yang et al (US 2009/0164405).
	Regarding claims 31 and 41, the combination of the reference, Blanz and Gomadam discloses the method and device stated above. The combination does not disclose wherein the covariance matrix is gradually updated over time by removing a first column of a matrix representing the received orthogonal pilots and adding a new column to the matrix and re-computing the covariance matrix after adding the new column. Yang discloses a method of updating a covariance matrix. Paragraph 0051 discloses when a new input sample is received, a new row and column is added to the covariance matrix. Paragraph 0065 discloses discarding a training sample involves deleting a row and a column from the covariance matrix. By constantly updating the covariance matrix, new training signals can be utilized for the most accurate matrix and old training signals can be discarded that do not correspond to present conditions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the reference to combine the teachings of Yang into the device and method of the combination of the reference Blanz and Gomadam.

9.	Claims 32 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,541,734 in view of Blanz (US 6,907,270) in view of Gomadam et al (US 2009/0075686) further in view of Wang et al (US 2018/0351708).
	Regarding claims 32 and 42, the combination of the reference, Blanz and Gomadam discloses the method and device stated above. The combination does not disclose wherein at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots for reception by the receiving wireless device.
	Wang discloses the communication system shown in figures 2 and 6. Wang discloses at least a portion of the wireless channel is dedicated to transmission of non-orthogonal pilots as shown in figures 1A-1C. Paragraph 0058 also discloses figures 1A-1C show one of such example of orthogonal pilot dimension assignment and non-orthogonal pilot assignment. Further, it is known that pilot signals which are used to estimate channels can be contaminated as a result of re-use of non-orthogonal pilot signals in a multi-cell system. This phenomenon causes inter-cell interference. Therefore, Wang discloses the use of non-orthogonal pilots and other non-orthogonal pilots can also be present in multi-cell systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to include the teaching of Wang into the method and device of the combination of the reference, Blanz and Gomadam to suppress interference to out of cell user terminals as stated in 0002.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/5/2022